  Case 1:18-cv-01884-RGA Document 5 Filed 12/20/18 Page 1 of 3 PageID #: 22



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                              )
SAMUEL SILBER; SIDNEY EDDY                    )
STRULOVITS; SHERI LYNN                        )
STRULOVITS; MOSHE GORDON;                     )
DANIEL JACOB; TSOFIYA JACOB;                  )
LEWIS WEINGER; MORIYAH                        )           C.A. No.18-1884 (RGA)
SHAPIRO; JONATHAN SHAPIRO;                    )
INBAL NAZDARE LEVY; YAIR                      )
SPOLTER; ERIC CHARLES MARX;                   )
SUSAN LYNN MARX; ALON                         )
MADIEL; DANIELLE MADIEL;                      )
HOWARD RABIN; and JEFFREY T.                  )
SCHWARTZ,                                     )
                                              )
                           Plaintiffs,        )
                                              )
                    v.                        )
                                              )
AIRBNB, Inc.,                                 )
                                              )
                           Defendant.         )


                          STIPULATED ORDER FOR EXTENSION

        WHEREAS, Plaintiffs Samuel Silber, Sidney Eddy Strulovits, Sheri Lynn Strulovits,

Moshe Gordon, Daniel Jacob, Tsofiya Jacob, Lewis Weinger, Moriyah Shapiro, Jonathan

Shapiro, Inbal Nazdare Levy, Yair Spolter, Eric Charles Marx, Susan Lynn Marx, Alon Madiel,

Danielle Madiel, Howard Rabin, and Jeffrey T. Schwartz, by and through their counsel, filed a

complaint against Defendant Airbnb, Inc. (“Airbnb”) in the above-captioned action on

November 28, 2018;

        WHEREAS, Airbnb was served through its registered agent in the State of Delaware with

a summons and complaint on November 30, 2018;




                                             -1-
PHIL1 7447128v.2
  Case 1:18-cv-01884-RGA Document 5 Filed 12/20/18 Page 2 of 3 PageID #: 23



        WHEREAS, Plaintiffs have indicated and committed that they will file an amended

complaint on or before December 26, 2018; and

        WHEREAS, in light of upcoming holidays, counsels’ respective schedules, the

complexity of the issues presented in the complaint, and for good cause shown;

        IT IS HEREBY STIPULATED AND AGREED by the parties, by and through their

respective counsel, that:

        1.         Plaintiffs may file an Amended Complaint (the “Amended Complaint”) on or

before December 26, 2018;

        2.         Defendant Airbnb, Inc. shall answer or otherwise respond to the Complaint or the

Amended Complaint, if filed, on or before January 29, 2019;

        3.         Plaintiffs’ response in opposition to Airbnb’s motion to dismiss, if filed, shall be

filed on or before March 19, 2019;

        4.         Airbnb’s reply in support of its motion to dismiss, if filed, shall be filed on or

before April 9, 2019.




                                                    -2-
PHIL1 7447128v.2
  Case 1:18-cv-01884-RGA Document 5 Filed 12/20/18 Page 3 of 3 PageID #: 24



KLEHR HARRISON HARVEY                     YOUNG CONAWAY STARGATT &
BRANZBURG LLP                             TAYLOR, LLP

/s/ Sean M. Brennecke                     /s/ Adam W. Poff
David S. Eagle (DE Bar No. 3387)          C. Barr Flinn (No. 4092)
Sean M. Brennecke (DE Bar No. 4686)       Adam W. Poff (No. 3990)
919 Market Street, Suite 1000             Robert M. Vrana (No. 5666)
Wilmington, Delaware 19801                Rodney Square
Tel: (302) 552-5508                       1000 North King Street
deagle@klehr.com                          Wilmington, Delaware 19807
sbrennecke@klehr.com                      Tel: (302) 571-6642
                                          bflinn@ycst.com
Robert J. Tolchin (pro hac vice           apoff@ycst.com
application to be filed)                  rvrana@ycst.com
THE BERKMAN LAW OFFICE, LLC
111 Livingston Street, Suite 1928         David W. Bowker (pro hac vice
Brooklyn, New York 11201                  application to be filed)
Tel: (718) 855-3627                       WILMER CUTLER PICKERING
rtolchin@berkmanlaw.com                     HALE AND DORR LLP
                                          1875 Pennsylvania Avenue NW
Attorneys for Plaintiffs                  Washington, DC 20006
                                          Tel: (202) 663-6000
Nitsana Darshan-Leitner, Adv.             david.bowker@wilmerhale.com
NITSANA DARSHAN-LEITNER & CO.
11 Havatikim Street                       Attorneys for Defendant Airbnb, Inc.
Petah Tikva, Israel 49389
U.S. Tel: (646) 661-2811
nitsanaleitner@gmail.com

Israeli Counsel for Plaintiffs

Dated: December 20, 2018




        SO ORDERED, this ____ day of _______________________, 2018




                                               The Honorable Richard G. Andrews
                                               U.S. District Court Judge




                                         -3-
PHIL1 7447128v.2
